DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of May 3, 2021, in response to the Office Action of February 2, 2021, are acknowledged.

Response to Arguments
	Applicant’s argument is that the prior art does not teach a synergistic and unexpected superiority of a combination of an inhibitor of FGFR4 and a CDK inhibitor.
	The examiner has thoroughly considered Applicant’s arguments and allegations of unexpected results in their entirety.  The examiner responds.
	To constitute unexpected results that can be shown to obviate a prima facie showing, those results, among other things, must be unexpected.  As shown below by prior art cited solely in rebuttal to Applicant’s allegations of unexpected results, the examiner cites Dieci, French, and Turkington.  These prior art indicate that FGFR4 is known to confer cancer resistance to numerous cancer cell lines when overexpressed.  HCC is a cancer that overexpresses FGFR4.  Inhibiting FGFR4 is shown to overcome drug resistance and allow chemotherapeutic agents to work.  Further, anti-FGFR4 treatment with is taught to “synergistically” enhance treatment with a chemotherapeutic agent.  As such, the combination of references below from 2012-2014 appear to show that the state of the art has an expectation that FGFR inhibition will enhance the efficacy 
	Dieci et al., “Fibroblast Growth Factor Receptor Inhibitors as a Cancer Treatment: From a Biologic Rationale to Medical Perspectives,” Cancer Discovery (March 2013), teaches: “These findings may represent the basis for the development of novel drug combinations, including an FGFR inhibitor and a CDK4 inhibitor.” P275, 4th full par.  More specifically, Dieci explains: 
Targeted drugs may not be the only potential candidates for association with anti-FGFRs, as preclinical assays found increased levels of FGFR4 in chemotherapy-resistant breast cancer cell lines as a result of ectopic endogenous expression. Indeed, treatment with an anti-FGFR4 antibody restored sensitivity to chemotherapy-induced apoptosis.

	French et al., “Targeting FGFR4 Inhibits Hepatocellular Carcinoma in Preclinical Mouse Models,” PLoS ONE May 2012, Vol. 7, Issue 5 explains: FGFR4 is the predominant hepatocyte in humans.  FGFR4 is overexpressed in HCCs.  Ectopic expression of the FGFR4 ligand promotes hepatocellular dysplasia and proliferation. See p9. 
	Turkington et al., “Fibroblast growth factor receptor 4 (FGFR4): a targetable regulator of drug resistance in colorectal cancer,” Cell Death and Disease (2014) explains: FGFR4 is a targetable regulator of chemo-resistance in colorectal cancer as well. See abstract.  FGFR4 is known to be overexpressed in prostate, breast, pancreatic, pituitary, hepatocellular, and gynecological tumors.  “Considering the role of FGFR4 in resistance to DNA damaging agents and the efficacy of disrupting FGF19-FGFR4 signaling in colon cancer, both in vitro and in vivo, we hypothesized that inhibition of FGFR4 represents a novel strategy for overcoming “synergistically” enhances the effect in a panel of colon cancer cells. See p2, 4th full par.
	
Status of the Claims
Claims 1, 8, 10, 14-23, 26, 27, 41, 45, and 46 are pending.  Claims 17-22 are withdrawn.  Claims 1, 8, 10, 14-17, 23, 26, 27, 41, 45, and 46 are examined.  While claims 17 and 19 remain withdrawn, they are rejected below in an effort to expedite prosecution as the cited prior art teaches HCC. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14-17, 19, 23, 26, 27, 41, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over NCT02508467 (posted July 27, 2015), as evidenced by STN CAS RN 1707289-21-1 (entered May 19, 2015), in view of NCT01356628 (posted May 19, 2011). 
NCT02508467 teaches administration of BLU-554 to treat hepatocellular carcinoma on a 28 day repeated cycle for once and twice daily for oral administration.  Further, only FGF19 IHC+ subjects are eligible for treatment in part 3.  The patients have unresectable disease in parts 1 and 2 of the trial.
As evidenced by STN CAS RN 1707289-21-1 (entered May 19, 2015) fisogatinib was known as BLU 554 prior to the filing of the instant application.  

	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of NCT02508467 and NCT01356628 to arrive at the claimed method.  One would be motivated to do so because both drugs are each taught to be administered to treat a subject with HCC, including unresectable HCC, through oral administration.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, there is a reasonable and predictable expectation of success in treating HCC by administering palbociclib and BLU-554 to the claimed subject population at the claimed dosage regimen or an optimizable regimen through nothing more than routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  While a dosage of BLU-554 is not explicitly taught, the clinical trial was determining through routine experimentation the optimal dosage of a known result-effective variable.  

Claims 1, 3, 8, 10, 14-17, 19, 23, 26, 27, 41, 45, and 46  are rejected under 35 U.S.C. 103 as being unpatentable over NCT02508467 (posted July 27, 2015), as evidenced by STN CAS RN 1707289-21-1 (entered May 19, 2015), in view of White, “Preclinical data demonstrates BLU-554 induces significant tumour regression in models of hepatocellular carcinoma,” April 24, 2015, in view of NCT01356628 (posted May 19, 2011), in view of Hagel et al., “First Selective Small Molecule Inhibitor of FGFR4 for the Treatment of Hepatocellular Carcinomas with an Activated FGFR4 Signaling Pathway,” Cancer Discov. 2015 Apr;5(4):424-37, and in view of Ahn et al., “Genomic portrait of resectable hepatocellular carcinomas: Implications of RB1 and FGF19 aberrations for patient stratification,” Hepatology, May 3, 2014.
NCT02508467 teaches administration of BLU-554 to treat hepatocellular carcinoma on a 28 day repeated cycle for once and twice daily for oral administration.  Further, only FGF19 IHC+ subjects are eligible for treatment in part 3.  The patients have unresectable disease in parts 1 and 2 of the trial.
As evidenced by STN CAS RN 1707289-21-1 (entered May 19, 2015) fisogatinib was known as BLU 554 prior to the filing of the instant application.  
White explains that BLU0554 is a potent inhibitor of FGFR4.  
	NCT01356628 teaches administration of PD-0332991 to treat patients with advanced hepatocellular carcinoma, which is a most common type of liver tumor.  A majority of subjects have unresectable disease.  PD-0332991 is an oral CDK4/6 selective inhibitor.  Subjects receive 125 mg capsules once daily on a 28 day repeated cycle.  Palbociclib is administered for 21 days of a 28 day cycle.  Thus, there is 7 days in which no palbociclib is administered. 
treat subjects with HCC and intact klotho β (KLB), as well as HCC tumors that overexpress FGF19.  The structures of BLU554 and BLU9931, as shown below, are almost identical.  

    PNG
    media_image1.png
    187
    354
    media_image1.png
    Greyscale

An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
As such, based on these structural and functional similarities, there is a reasonable and predictable expectation of success in treating HCC cells lines with fully functional (i.e., wild type) β-klotho.	  Hagel also notes that BLU9931 exhibits robust and dose dependent inhibition of FGFR4 activity in vitro and significant antitumor activity.  More specifically, an oral dose of 10 mg/kg provides moderate bioavailability.  Doses of 10, 30, and 100 mg/kg were tested.  A dose of 100 mg/kg BID results in tumor regression.  Growth was dose-dependent. See Figure 4A.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  While a dosage of BLU-554 is not explicitly taught, the clinical trial was determining through routine experimentation the optimal dosage of a known result-effective variable.  Even further, a similarly structure compound with a similar effect was tested and shown to provide a dose-dependent response in subjects with HCC.  As such, these dosages would provide a starting point for routine optimization for a POSA.
	Ahn explains, the RB1 mutation in HCC showed negative prognostic significance for both cancer-specific and recurrence-free survival after resection.  Ahn concluded, RB1 mutations can be used as a prognostic molecular biomarker for resectable HCC.  Thus, RBI mutations are associated with resectable HCC and would not appear to alter the efficacy of treatment with the claimed agents in unresectable disease, absent evidence to the contrary.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of NCT02508467, White, NCT01356628, Hagel, and Ahn to arrive at the claimed method.  One would be motivated to do so because both drugs are each taught to be administered to treat a subject with HCC, including unresectable HCC, through oral administration.  Even further, a structurally similar compound known to function as a potent FGFR4 inhibitor is taught to be able to treat all forms of HCC, including wild type klotho β.  Even further, the dose of similarly structure BLU9931 is shown to be dose-dependent and efficacious as treating tumors when administered.  In particular, a dosage of 30 mg/kg and 100 mg/kg BID was efficacious.  Further, the dose of palbociclib used falls within the claimed range.  Even further, RB1 mutations as taught to be a biomarker for prognosis in resectable HCC.  Wild type RB1 would not appear to alter or prevent treatment in In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, there is a reasonable and predictable expectation of success in treating HCC by administering palbociclib and BLU-554 to the claimed subject population at the claimed dosage regimen or an optimizable regimen through nothing more than routine experimentation.  
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628